PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Partovi, Afshin
Application No. 16/538,452
Filed: 12 Aug 2019
For: MAGNET WITH MULTIPLE OPPOSING POLES ON A SURFACE FOR USE WITH MAGNETICALLY SENSITIVE COMPONETS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(c), filed November 18, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently-filed Application Data Sheet (ADS). 

The petition is again DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) to the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition lacks item(s) (1).

The ADS is not properly marked in accordance with 37 CFR 1.76(c) with underlining for insertions and strikethrough or brackets for text removed. While Application No. 61/354,114 has been corrected, the application number, continuity type, prior application number and filing date must be underlined for all benefit claims sought to be added on petition. 



A properly marked ADS reciting all of the benefit claims and having all of the benefit claims properly marked must be submitted with a renewed petition if reconsideration is desired. No additional petition fee is required.

Applicant is reminded that a Notice of Allowance was mailed November 1, 2021. 37 CFR 1.312 states, in pertinent part, that no amendment made by made as a matter of right in an application after the mailing of the notice of allowance, and that any amendment filed after the mailing of a Notice of Allowance may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue. Any renewed petition under 1.78 filed after payment of the issue fee will be dismissed unless accompanied by petition to withdraw from issue and a request for continued examination (RCE). Alternatively, if the issue fee has been paid, applicant may wait until the patent has issued and file the renewed petition under 37 CFR 1.78 accompanied by a request for certificate of correction (and the requisite certificate of correction fee).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 




/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)